Exhibit 10.1

 

EXECUTION COPY

 

AMENDMENT NO. 1

 

Dated as of June 8, 2016

 

to

 

CREDIT AGREEMENT

 

Dated as of September 24, 2014

 

THIS AMENDMENT NO. 1 (this “Amendment”) is made as of June 8, 2016 by and among
MTS Systems Corporation, a Minnesota corporation (the “Company”), the financial
institutions listed on the signature pages hereof and JPMorgan Chase Bank, N.A.,
as Administrative Agent (the “Administrative Agent”), under that certain Credit
Agreement dated as of September 24, 2014 by and among the Company, the Lenders
and the Administrative Agent (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”).  Capitalized terms used
herein and not otherwise defined herein shall have the respective meanings given
to them in the Credit Agreement.

 

WHEREAS, the Company has requested that the Required Lenders and the
Administrative Agent agree to certain amendments to the Credit Agreement;

 

WHEREAS, the Company, the Lenders party hereto and the Administrative Agent have
so agreed on the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company, the
Lenders party hereto and the Administrative Agent hereby agree to enter into
this Amendment.

 

1.             Amendments to the Credit Agreement.  Effective as of the date of
satisfaction of the conditions precedent set forth in Section 2 below, the
parties hereto agree that the Credit Agreement is hereby amended as follows:

 

(a)           Section 1.01 of the Credit Agreement is amended by adding the
following new definitions in proper alphabetical order:

 

“‘Amendment No. 1 Effective Date’ means June 8, 2016.”

 

“‘Merger Termination Redemption’ means a mandatory settlement of the Permitted
TEU Purchase Contracts pursuant to the terms of the purchase contract agreement
governing such Permitted TEU Purchase Contracts and the required repurchase of
the Permitted TEU Notes pursuant to the terms of the indenture governing such
Permitted TEU Notes.”

 

“‘Permitted Tangible Equity Units’ means units of the Company each consisting of
one Permitted TEU Purchase Contract and one Permitted TEU Note; provided that,
the aggregate stated amount of Permitted Tangible Equity Units outstanding at
any one time

 

--------------------------------------------------------------------------------


 

(determined as if all then outstanding separate Permitted TEU Purchase Contracts
and separate Permitted TEU Notes were recreated as Permitted Tangible Equity
Units) shall not exceed $172,500,000.”

 

“‘Permitted TEU Capped Call Transaction’ means any Swap Agreement in the form of
a capped call option pursuant to which the Company acquires an option requiring
the counterparty thereto to deliver to the Company shares of the Company’s
common stock (or other securities or property following a merger event or other
change in the common stock of the Company) from time to time upon exercise of
such option entered into by the Company in connection with the issuance of
Permitted Tangible Equity Units; provided that (i) the terms, conditions and
covenants of each such Swap Agreement shall be acceptable to the Administrative
Agent in its commercially reasonable discretion and (ii) the purchase price for
such Permitted TEU Capped Call Transaction does not exceed the net proceeds
received by Company from the issuance of the related Permitted Tangible Equity
Units.”

 

“‘Permitted TEU Notes’ means unsecured amortizing notes issued by the Company
(which notes are not convertible into, or exchangeable for, any securities or
other property or assets) that are initially (x) issued in connection with the
issuance of a corresponding number of Permitted TEU Purchase Contracts and
(y) included in the Permitted Tangible Equity Units; provided that, the
Indebtedness thereunder must satisfy each of the following conditions: (i) both
immediately prior to and after giving effect (including pro forma effect)
thereto, no Default or Event of Default shall exist or result therefrom,
(ii) such Indebtedness is subject to an amortization schedule that is fixed as
of the initial date of issuance thereof, (iii) such Indebtedness is not subject
to redemption at the election of the Company or required repurchase at the
election of the holders thereof (other than any provision requiring an offer to
purchase such Indebtedness as a result of a Merger Termination Redemption or an
exercise by the Company of its right to require the early mandatory settlement
of the Permitted TEU Purchase Contracts, which exercise satisfies the
requirements of Section 6.12, which purchase is settled on a date no earlier
than the date twenty (20) Business Days following the date on which notice is
given to the Administrative Agent of such offer to purchase), (iv) such
Indebtedness is not guaranteed by any Subsidiary of the Company, (v) any
cross-default or cross-acceleration event of default (each howsoever defined)
provision contained therein that relates to indebtedness or other payment
obligations of any Loan Party (such indebtedness or other payment obligations, a
“Cross-Default Reference Obligation”) contains a cure period of at least thirty
(30) calendar days (after written notice to the issuer of such Indebtedness by
the trustee or to such issuer and such trustee by holders of at least 25% in
aggregate principal amount of such Indebtedness then outstanding) before a
default, event of default, acceleration or other event or condition under such
Cross-Default Reference Obligation results in an event of default under such
cross-default or cross-acceleration provision and (vi) the terms, conditions and
covenants of such Indebtedness must be customary for Indebtedness of such type
(as determined by the board of directors of the Company, or a committee thereof,
in good faith) (it being understood that any provisions governing the Merger
Termination Redemption must be customary for purchase contracts of such type the
use of proceeds of which will be applied towards acquisition financing).

 

“‘Permitted TEU Purchase Contract’ means one or more purchase contracts of
Company that obligate the Company to deliver a variable number of shares of the
Company’s common stock (or other securities or property following a merger event
or other change in the common stock of the Company) (with such variation based
on the market price of such common stock or other securities or property),
subject to a fixed minimum and a fixed maximum settlement rate (each subject to
customary anti-dilution adjustments, “make-whole” increases and other customary
changes thereto) that are initially (x) issued in connection with the issuance
of a

 

2

--------------------------------------------------------------------------------


 

corresponding number of Permitted TEU Notes, (y) included in the Permitted
Tangible Equity Units and (z) do not contain any provision permitting or
requiring the Company to settle all or any portion of such purchase contracts in
cash (other than cash in lieu of any fractional share, cash included in the
purchase obligation upon the Merger Termination Redemption and other than to the
extent of the cash consideration relating to a merger event or other change in
the common stock of the Company); provided that, such purchase contracts must
satisfy each of the following conditions: (i) both immediately prior to and
after giving effect (including pro forma effect) thereto, no Default or Event of
Default shall exist or result therefrom and (ii) the terms, conditions and
covenants of such purchase contracts must be customary for purchase contracts of
such type (as determined by the board of directors of the Company, or a
committee thereof, in good faith) (it being understood that any provisions
governing the Merger Termination Redemption must be customary for purchase
contracts of such type the use of proceeds of which will be applied towards
acquisition financing).

 

(b)           The definition of “Change in Control” set forth in Section 1.01 of
the Credit Agreement is amended by (i) deleting the “or” at the end of
subsection (d), (ii) replacing the period at the end of subsection (e) with “;
or”, and (iii) adding the following new subsection (f) after subsection (e):

 

“(f) the occurrence of any “fundamental change” (howsoever defined) under the
purchase contract agreement governing any Permitted TEU Purchase Contracts.”

 

(c)           The definition of “Indebtedness” set forth in Section 1.01 of the
Credit Agreement is amended by adding the following sentence at the end thereof:

 

“Notwithstanding the foregoing, for the avoidance of doubt, the term
“Indebtedness” shall include obligations of the Company in respect of any
Permitted TEU Notes.”

 

(d)           The definition of “Permitted Investments” set forth in
Section 1.01 of the Credit Agreement is amended by (i) deleting the “and” at the
end of subsection (e), (ii) replacing the period at the end of subsection
(f) with “; and”, and (iii) adding the following new subsection (g) after
subsection (f):

 

“(g) the Company’s entry into (including payments of premiums in connection
therewith), and the performance of obligations under, Permitted TEU Capped Call
Transactions in accordance with their terms.”

 

(e)           The definition of “Swap Agreement” set forth in Section 1.01 of
the Credit Agreement is amended by adding the following proviso immediately
before the period at the end thereof:

 

“; provided, further, that any Permitted TEU Purchase Contract shall not
constitute a Swap Agreement.”

 

(f)            Section 6.01 of the Credit Agreement is amended by (i) deleting
the “and” at the end of subsection (j), (ii) replacing the period at the end of
subsection (k) with “; and”, and (iii) adding the following new subsection
(l) after subsection (k):

 

“(l) Permitted TEU Notes in an aggregate principal amount not exceeding
$50,000,000 at any time outstanding.”

 

(g)           Section 6.05 of the Credit Agreement is amended by (i) deleting
the “and” at the

 

3

--------------------------------------------------------------------------------


 

end of subsection (a), (ii) replacing the period at the end of subsection
(b) with “, and”, and (iii) adding the following new subsection (c) after
subsection (b):

 

“(c) any Permitted TEU Capped Call Transaction.”

 

(h)           Section 6.07(d) of the Credit Agreement is amended by adding the
following parenthetical immediately preceding the phrase “does not exceed”:

 

“(when combined with the aggregate amount of required repurchases made during
such fiscal year of Permitted TEU Notes in connection with the exercise by the
Company of its right to require the early mandatory settlement (other than
pursuant to a Merger Termination Redemption) of the Permitted TEU Purchase
Contracts)”

 

(i)            Section 6.07 of the Credit Agreement is amended by adding the
following paragraph at the end thereof:

 

“Notwithstanding the foregoing, and for the avoidance of doubt, (i) the
settlement by the Company (by delivery of the Company’s common stock or other
securities or property following a merger event or other change in the common
stock of the Company, and including any payment of cash in lieu of a fractional
share and cash included in the purchase obligation upon the Merger Termination
Redemption) of any Permitted TEU Purchase Contracts in accordance with the terms
of the purchase contract agreement governing such Permitted TEU Purchase
Contracts shall not constitute a Restricted Payment; provided that, to the
extent that the amount of cash included in the Company’s repurchase obligation
per Permitted Tangible Equity Unit (including, for the avoidance of doubt, the
cash redemption amount of each Permitted TEU Purchase Contract and the
repurchase price of each Permitted TEU Note; and determined for such purpose as
if any separate Permitted TEU Purchase Contracts and any separate Permitted TEU
Note were recreated as Permitted Tangible Equity Units) in respect of the Merger
Termination Redemption exceeds $100.00, such excess will be deemed to be a
Restricted Payment notwithstanding this clause (i); provided that, the Company
will not exercise any right to require the early mandatory settlement of the
Permitted TEU Purchase Contracts unless such exercise satisfies the requirements
of Section 6.12; and (ii) any required payment with respect to, or required
early unwind or settlement of, any Permitted TEU Capped Call Transaction, in
each case, in accordance with the terms of the agreement governing such
Permitted TEU Capped Call Transaction shall not constitute a Restricted
Payment.”

 

(j)            Section 6.08 of the Credit Agreement is amended by adding the
following phrase immediately after the words “Loan Document” in clause (i) of
the proviso to clause (b) thereof:  “or any purchase contract agreement
governing any Permitted TEU Purchase Contracts”.

 

(k)           The Credit Agreement is amended by adding a new Section 6.12 as
follows:

 

“SECTION 6.12.  Material TEU Amendments; Early Mandatory Settlement. No Loan
Party will, nor will it permit any Subsidiary to, amend, modify or waive any of
its rights under any agreement relating to any Permitted Tangible Equity Units,
Permitted TEU Purchase Contracts or Permitted TEU Notes, in each case, except
(a) to the extent any such amendment, modification or waiver is expressly
required pursuant to the terms of the purchase contract agreement and/or
indenture, as applicable, governing such Permitted Tangible Equity Units,
Permitted TEU Purchase Contracts or Permitted TEU Notes (as in effect on the
first original issuance date of such Permitted Tangible Equity Units, Permitted
TEU Purchase Contracts or

 

4

--------------------------------------------------------------------------------


 

Permitted TEU Notes) or (b) to the extent any such amendment, modification or
waiver does not amend, modify or waive the purchase contract agreement and/or
indenture, as applicable, governing such Permitted Tangible Equity Units,
Permitted TEU Purchase Contracts or Permitted TEU Notes in a manner that would
be materially adverse to the Lenders.

 

In addition, the Company will not exercise any right to require the early
mandatory settlement of the Permitted TEU Purchase Contracts unless (other than
pursuant to a Merger Termination Redemption): (i) no Default or Event of Default
has occurred and is continuing prior to making such exercise or would arise
after giving effect (including pro forma effect) thereto (including the
resulting settlement of the Permitted TEU Purchase Contracts and the maximum
required repurchase of the Permitted TEU Notes) and (ii) the aggregate amount of
required repurchases of the Permitted TEU Notes during any fiscal year of the
Company in connection with such exercise by the Company of its right to require
the early mandatory settlement (when combined with the aggregate amount of
Restricted Payments made during such fiscal year in reliance on Section 6.07(d))
shall not exceed (x) $25,000,000, if at the time of and immediately after giving
effect thereto, the Leverage Ratio (recomputed on a pro forma basis as if such
repurchases had occurred on the last day of the most recently ended fiscal
quarter of the Company for which financial statements are available) is less
than 3.00 to 1.00 but is greater than or equal to 2.50 to 1.00 or
(y) $35,000,000, if at the time of and immediately after giving effect thereto,
the Leverage Ratio (recomputed on a pro forma basis as if such repurchases had
occurred on the last day of the most recently ended fiscal quarter of the
Company for which financial statements are available) is less than 2.50 to 1.00
but is greater than or equal to 2.00 to 1.00; provided that, if at the time of
and immediately after giving effect thereto, the Leverage Ratio (recomputed on a
pro forma basis as if such repurchases had occurred on the last day of the most
recently ended fiscal quarter of the Company for which financial statements are
available) is less than 2.00 to 1.00, there shall be no dollar limitation on
such repurchases.”

 

(l)            The Event of Default set forth in Article VII(g) of the Credit
Agreement is amended by adding the following proviso immediately following the
semi-colon at the end of such Article VII(g):

 

“provided, further, that this clause (g) shall not apply to (i) any early
payment requirement or unwinding or termination with respect to any Permitted
TEU Capped Call Transaction, or satisfaction of any condition giving rise to or
permitting the foregoing, in accordance with the terms thereof where neither the
Borrowers nor any of their respective Affiliates are the “defaulting party” (or
substantially equivalent term) under the terms of such Permitted TEU Capped Call
Transaction or (ii) any right of the holders of Permitted TEU Notes to require
the repurchase by the Company thereof as a result of a Merger Termination
Redemption or an exercise by the Company of its right to require the early
mandatory settlement of the Permitted TEU Purchase Contracts, which exercise
satisfies the requirements of Section 6.12.”

 

2.             Effectiveness; Conditions Precedent.  The effectiveness of this
Amendment is subject to the following conditions:

 

(a)           The Administrative Agent shall have received counterparts of this
Amendment duly executed by the Company, the Required Lenders and the
Administrative Agent.

 

(b)           The Administrative Agent shall have received a description of the
Permitted Tangible Equity Units included in the preliminary prospectus
supplement for the offering of such Permitted Tangible Equity Units prior to
June 8, 2016.

 

5

--------------------------------------------------------------------------------


 

3.             Documents Delivery. The Company shall provide to the
Administrative Agent, promptly following their completion, final versions of the
final prospectus supplement and free writing prospectus for such Permitted
Tangible Equity Units and, promptly following their execution, executed versions
of the indenture governing the relevant Permitted TEU Notes (with the terms of
such indenture substantially the same as the terms included in the relevant
description of the preliminary prospectus supplement relating to such Permitted
TEU Notes), the purchase contract governing the relevant Permitted TEU Purchase
Contracts (with the terms of such purchase contract substantially the same as
the terms included in the relevant description of the preliminary prospectus
supplement relating to such Permitted TEU Purchase Contracts) and the
confirmations evidencing any Permitted TEU Capped Call Transaction.

 

4.             Representations and Warranties of the Company.  The Company
hereby represents and warrants as follows:

 

(a)           This Amendment and the Credit Agreement as modified hereby
constitute legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with their terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

(b)           As of the date hereof and after giving effect to the terms of this
Amendment, (i) the representations and warranties of the Company set forth in
the Credit Agreement (other than the representation and warranty set forth in
Section 3.04(b) thereof), as amended hereby, are true and correct, and (ii) no
Default has occurred and is continuing.

 

5.             Reference to and Effect on the Credit Agreement.

 

(a)           Upon the effectiveness hereof, each reference to the Credit
Agreement in the Credit Agreement or any other Loan Document shall mean and be a
reference to the Credit Agreement as amended hereby.

 

(b)           Each Loan Document and all other documents, instruments and
agreements executed and/or delivered in connection therewith shall remain in
full force and effect and are hereby ratified and confirmed.

 

(c)           Except with respect to the subject matter hereof, the execution,
delivery and effectiveness of this Amendment shall not operate as a waiver of
any right, power or remedy of the Administrative Agent or the Lenders, nor
constitute a waiver of any provision of the Credit Agreement, the Loan Documents
or any other documents, instruments and agreements executed and/or delivered in
connection therewith.

 

(d)           This Amendment is a “Loan Document” under (and as defined in) the
Credit Agreement.

 

6.             Governing Law.  This Amendment shall be construed in accordance
with and governed by the law of the State of New York.

 

7.             Headings.  Section headings in this Amendment are for convenience
of reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

 

6

--------------------------------------------------------------------------------


 

8.             Counterparts.  This Amendment may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy, e-mailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Amendment.

 

[Signature Pages Follow]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

MTS SYSTEMS CORPORATION,

 

as the Company

 

 

 

 

 

By:

/s/ Jeffrey P. Oldenkamp

 

Name: Jeffrey P. Oldenkamp

 

Title: Senior Vice President and Chief Financial Officer

 

Signature Page to Amendment No. 1 to Credit Agreement

MTS Systems Corporation

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

individually as a Lender, as the Swingline Lender, as the Issuing Bank and as
Administrative Agent

 

 

 

 

 

By:

/s/ Krys Szremski

 

Name: Krys Szremski

 

Title: Executive Director

 

Signature Page to Amendment No. 1 to Credit Agreement

MTS Systems Corporation

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Sharlyn G. Rekenthaler

 

Name: Sharlyn G. Rekenthaler

 

Title: Vice President

 

Signature Page to Amendment No. 1 to Credit Agreement

MTS Systems Corporation

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/Andrew Beckman

 

Name: Andrew Beckman

 

Title: Vice President

 

Signature Page to Amendment No. 1 to Credit Agreement

MTS Systems Corporation

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Matthew Brannon

 

Name: Matthew Brannon

 

Title: Assistant Vice President

 

Signature Page to Amendment No. 1 to Credit Agreement

MTS Systems Corporation

 

--------------------------------------------------------------------------------